DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0001], the status of the parent application should be updated.  
Appropriate correction is required.
Claims 3, 5, 6, 8 and 15 are objected to because of the following informalities:  In claim 3, line 4, there is no antecedent basis for “the second indicium”.  In the last line of claim 5, there is no antecedent basis for “the second indicium”.  Also note that claim 6, line 8 claims “a second indicium”, and claim 6 depends from claim 5.  In the last two lines of claim 6, “the locking position and the unlocking position” should read --the locked state and the unlocked state--.  In claim 8, line 10, “portion” should apparently be deleted.  In claim 15, lines 10-11, there is no antecedent basis for “the second gear”.  Note also that claim 18, line 4 claims “the second gear”, and claim 18 depends from claim 15.  
Appropriate correction is required.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/792,678. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 1-20 are present throughout claims 21-40 of copending Application No. 16/792,678.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Welsby et al 8,939,477 in view of the GB 2429747 reference, hereafter referred to as GB (747).
Re claim 1, Welsby et al teaches a lockset comprising a lock chassis 45, a latchbolt 60, a handle 105 (or 155) connected with the lock chassis, such that when the lock chassis is in the unlocked state, rotation of the handle 105 causes retraction of the latchbolt, the handle including a shank 95 and a grip portion 105 extending laterally from the shank 95.  GB (747) teaches a grip portion 14 in fig. 2 that extends laterally from a shank 18, wherein the grip portion 14 includes a laterally-extending opening 22 extending along a length direction which receives a status indicator 24, which has a lock-indicating state which includes the first red light source indicium 28 and an unlock-indicating state which includes the second green light source indicium 30 corresponding to an unlock state.  GB (747) teaches that this status indicator may be applied to doors which cover an entryway to rooms in a house or office, as set 
Re claim 2, Welsby et al teaches an activation carrier 125 mounted in the shank of the handle as seen in fig. 6 and connected with the chassis, wherein the activation carrier transitions the lockset between its locked and unlocked states.  This transitioning will transition the status indicator in the references as combined.
Re claim 7, the handle 105 of Welsby et al is not operable in the locked state to cause retraction of the latchbolt.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the GB 2429747 reference, hereafter referred to as GB (747), in view of Costigan 8,469,411.
Re claim 1, GB (747) teaches a lockset comprising a handle 6 for being rotated, including a shank 18 in fig. 2 and a grip portion 14 laterally extending from the shank 18, and including an opening 22 along the length direction for receiving a status indicator 24 having a lock-indicating red state, and an unlock-indicating green state.  Costigan teaches a lever handle 16 for a vehicle used with a chassis 10 and a latchbolt 62 operatively coupled with the handle.  It would have been obvious to modify the lockset of GB (747) such that it includes a chassis and a latchbolt, used with its locked and unlocked states, to allow the handle to actuate the latchbolt in the unlocked state as is well known.  Movement of the chassis between locked and unlocked states will transition of the status indicator in the references as combined.
Re claim 7, when the lock chassis in the references as combined is in the locked state, the handle of GB (747) is not operable to retract the latchbolt.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ieda et al 2009/0284358 teaches an indicator 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 12, 2022